MICHAEL T. STUDER CPA P.C. 18 East Sunrise Highway, Suite 311 Freeport, NY 11520 Phone: (516) 378-1000 Fax: (516) 546-6220 August 12, 2008 United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington D.C. 20549 Re: K's Media (formerly Kinglake Resources Inc.) Dear Sirs/Madams: I have read K's Media's statements included under Item 4.01 of its Form 8-K dated August 12, 2008, and I agree with such statements as they relate to my firm. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly yours, By: /s/Michael T. Studer Michael T. Studer cc: K's Media President
